Case 7:10-cr-00060-MFU Document 125 Filed 03/01/21 Page 1 of 7 Pageid#: 578




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

UNITED STATES OF AMERICA                     )
                                             )        Criminal No. 7:10-CR-00060
v.                                           )
                                             )
BARRY MONROE OWENS, JR.,                     )        By: Michael F. Urbanski
    Defendant.                               )        Chief United States District Judge

                              MEMORANDUM OPINION

       This matter comes before the court on Barry Monroe Owens, Jr.’s pro se motions for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF Nos. 111, 115. The

Federal Public Defender has supplemented Owens’s pro se request. ECF No. 117. The

government opposes it. ECF No. 122. For the reasons stated herein, the court DENIES

Owens’s motions.

                                                 I.

       On February 3, 2011, Owens entered into a written plea agreement in which he

pleaded guilty to one count of conspiracy to possess with intent to distribute more than 100

grams of a controlled substance in violation of 21 U.S.C. §§ 846 and 841(b)(1)(B), and four

counts of possession with intent to distribute a controlled substance in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(C). ECF No. 62. On May 4, 2011, Owens was sentenced to 240

months of incarceration. ECF No. 82. Owens has been in continuous custody since

September 21, 2010, ECF No. 84 at 1, and has served more than half of his sentence, ECF




                                                 1
Case 7:10-cr-00060-MFU Document 125 Filed 03/01/21 Page 2 of 7 Pageid#: 579




No. 117 at 3. Owens is currently housed at USP Coleman II and has a projected release date

of November 7, 2028. 1

        Owens seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A), arguing that the

COVID-19 pandemic constitutes an “extraordinary and compelling” reason warranting a

sentence reduction. Owens has a history of osteomyelitis, which resulted “in a major surgery

fusing his vertebrae together.” ECF No. 111 at 10. Owens believes that the infection was a

result of his weakened immune system. Id. at 11. Owens states that he is in chronic pain

because of the infection and resulting surgery. Id. at 10-11. Owens seeks immediate release

to home confinement, or any other modification the court sees fit, for the remainder of his

sentence. Id. at 14. The government opposes any sentence reduction for Owens. ECF No.

122. This matter is fully briefed and ripe for disposition. 2

                                                     II.

        The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act (“FSA”), authorizes courts to modify terms of imprisonment as follows:

                The court may not modify a term of imprisonment once it has
                been imposed except that—in any case—the court, upon
                motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted
                all administrative rights to appeal a failure of the Bureau of
                Prisons to bring a motion on the defendant’s behalf or the lapse
                of 30 days from the receipt of such a request by the warden of
                the defendant’s facility, whichever is earlier, may reduce the
                term of imprisonment (and may impose a term of probation or
                supervised release with or without conditions that does not
                exceed the unserved portion of the original term of

1
  Fed. Bureau of Prisons, Find an inmate., https://www.bop.gov/inmateloc/ (last visited Feb. 19, 2021)
(search “Barry Monroe Owens”).
2
  The court dispenses with oral argument because the facts and legal contentions are adequately presented in
the materials before this court and argument would not aid the decisional process.
                                                      2
Case 7:10-cr-00060-MFU Document 125 Filed 03/01/21 Page 3 of 7 Pageid#: 580




              imprisonment), after considering the factors set forth in section
              3553(a) to the extent that they are applicable, if it finds that—

              (i) extraordinary and compelling reasons warrant such a
              reduction . . . and that such a reduction is consistent with
              applicable policy statements issued by the Sentencing
              Commission.

        Accordingly, Owens’s requested relief requires the court to consider (1) if he

exhausted his administrative remedies; (2) if so, whether there are extraordinary and

compelling reasons that warrant a reduction in his sentence; and (3) if so, what, if any,

sentence reduction is appropriate after considering the applicable 18 U.S.C. § 3553(a) factors

and whether Owens is a danger to the safety of the community.

   i.      Owens has fully exhausted his administrative remedies.

   The provision allowing defendants, in addition to the Bureau of Prisons (“BOP”), to

bring motions under § 3582(c) was added by the FSA to “increas[e] the use and transparency

of compassionate release.” Pub. L. No. 115-391, 132 Stat. 5239 (2018). Before bringing a

motion before the district court, a petitioner must first exhaust his administrative remedies.

See 18 U.S.C. § 3582(c)(1)(A). A petitioner must satisfy one of two conditions, whichever is

earlier: (i) “the defendant has fully exhausted all administrative rights to appeal a failure of

the [BOP] to bring a motion on the defendant’s behalf” or (ii) “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility[.]” Id.; see also United

States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020). The first condition requires that the

defendant fully exhaust all administrative rights. This means that it is not enough for the

warden to respond within 30 days by denying the request for compassionate release. If the

warden denies the request within 30 days, the petitioner must then exhaust all administrative


                                               3
Case 7:10-cr-00060-MFU Document 125 Filed 03/01/21 Page 4 of 7 Pageid#: 581




appeals available through the BOP. The second condition can only be met after the lapse of

30 days from when the warden received the petitioner’s request and has not responded.

Though the exhaustion requirement is a mandatory claim-processing rule, the government

may waive or forfeit its satisfaction. See United States v. Alam, 960 F.3d 831, 834 (6th Cir.

2020); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

   Here, Owens requested compassionate release from the warden of his facility on April

27, 2020. ECF No. 115-1 at 3. On June 1, 2020, the warden notified Owens that his request

had been denied. Id. at 1. Owens then filed a motion for compassionate release with this

court on August 25, 2020. ECF No. 111. The government does not contest that Owens has

exhausted his administrative remedies. ECF No. 122 at 6. Accordingly, the court finds that

Owens has satisfied the statute’s exhaustion requirements.

   ii.      Owens does not present extraordinary and compelling circumstances.

         The court must next consider if it should “reduce the term of imprisonment.” 18

U.S.C. § 3582(c)(1)(A). The U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.13

application notes state that “extraordinary and compelling reasons” exist where (A) the

defendant is suffering from a terminal or serious medical condition; (B) the defendant is over

65 years old, has failing health, and has served at least ten years or 75 percent of his

sentence, whichever is less; (C) the caregiver of the defendant’s minor child dies or becomes

incapacitated, or the defendant’s spouse or partner becomes incapacitated and the defendant

is the only available caregiver; or (D) as determined by the Director of the BOP, for “other

reasons” than, or in combination with, those described in Application Notes (A)-(C). Id. at

cmt. n. 1(A)-(D).


                                               4
Case 7:10-cr-00060-MFU Document 125 Filed 03/01/21 Page 5 of 7 Pageid#: 582




       “In the context of the COVID-19 outbreak, courts have found extraordinary and

compelling reasons for compassionate release when an inmate shows both a particularized

susceptibility to the disease and a particularized risk of contracting the disease at his prison

facility.” United States v. Harper, No. 7:18-cr-25, 2020 WL 2046381, at *3 (W.D. Va. Apr.

28, 2020) (citing, e.g., United States v. Feiling, 453 F. Supp. 3d 832, 841 (E.D. Va. 2020)). To

evaluate an inmate’s particularized susceptibility, “the Court examines the Center[s] for

Disease Control and Prevention’s[, or CDC’s,] list of risk factors for severe COVID-19

complications.” Wilson v. United States, No. 2:11-cr-180, 2020 WL 3315995, at *3 (E.D. Va.

June 18, 2020). The CDC’s guidance identifies underlying conditions that place individuals at

a higher risk of severe outcomes from COVID-19. 3 It “distinguishes between those

conditions where available data is strong enough and consistent enough to indicate that

individuals with the condition ‘are at increased risk’ (e.g., obesity), and those where current

data is limited or mixed, and thus sufficient only to indicate that an individual with the

condition ‘might be at an increased risk’ (e.g., type 1 diabetes).” United States v. Barnes, No.

CCB-12-405, 2020 WL 6450283, at *2 (D. Md. Nov. 3, 2020).

       Here, Owens has a history of osteomyelitis of the spine, chronic lower back pain, and

a lumbar fusion. ECF No. 115-2. Owens also asserts that he has a deficient immune system,

which caused his osteomyelitis. ECF No. 111 at 11. Osteomyelitis is a bone infection that

may impair bone growth or even cause bone death. 4 Although suppressed immune systems

are one risk factor for developing osteomyelitis, smoking, diabetes, and kidney failure all put

3 Ctrs. for Disease Control and Prevention, People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
(updated Feb. 3, 2021).
4 Mayo Clinic, Osteomyelitis, https://www.mayoclinic.org/diseases-conditions/osteomyelitis/symptoms-

causes/syc-20375913 (updated Nov. 14, 2020).
                                                 5
Case 7:10-cr-00060-MFU Document 125 Filed 03/01/21 Page 6 of 7 Pageid#: 583




people at a higher risk. 5 Owens does not provide any medical documentation that his

osteomyelitis was specifically caused by a weakened immune system. 6 In fact, according to

the CDC, even if Owens has a weakened immune system, this, at most, “might” put him at

an “increased risk for severe illness” should he contract coronavirus. 7 Because any risk posed

by a possible weakened immune system is neither certain nor inevitable, it is not

extraordinary and compelling enough to justify a reduction of his sentence. See, e.g., Barnes,

2020 WL 6450283, at *2.

       While the court is sympathetic to the risk that COVID-19 poses, “the mere existence

of COVID-19 in society . . . cannot independently justify compassionate release.” Raia, 954

F.3d at 597. Because the court finds that Owens has not demonstrated “extraordinary and

compelling” reasons to warrant a sentence reduction under § 3582(c)(1)(A), the court must

deny his motion. 8

                                                 III.

       For the reasons stated herein, the court DENIES Owens’s motions for

compassionate release, ECF Nos. 111, 115. The clerk is directed to send a copy of this

memorandum opinion and accompanying order to the petitioner, his counsel of record, and

the United States. An appropriate order will be entered.

       It is so ORDERED.




5 Id.
6 Id.
7 People with Certain Medical Conditions, supra note 3.
8 Because the court finds that Owens has not presented extraordinary and compelling reasons to warrant a

reduction in his sentence, it need not determine if the § 3553(a) factors weigh in favor of his release.
                                                   6
Case 7:10-cr-00060-MFU Document 125 Filed 03/01/21 Page 7 of 7 Pageid#: 584




                                         Entered: February 22, 2021
                                                          Michael F. Urbanski
                                                          Chief U.S. District Judge
                                                          2021.02.22 09:55:17
                                                          -05'00'
                                         Michael F. Urbanski
                                         Chief United States District Judge




                                     7
